IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 438
                                         :
REAPPOINTMENT TO THE MINOR               : MAGISTERIAL RULES DOCKET
COURT RULES COMMITTEE                    :




                                       ORDER

PER CURIAM
         AND NOW, this 14th day of January, 2020, the Honorable Bradley K. Moss,

Philadelphia, is hereby reappointed as a member of the Minor Court Rules Committee for

a term of three years, commencing February 1, 2020.